DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 02/18/2022.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statements (IDS) filed on 04/02/2021, and 02/18/2022.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection

4.	The claim is objected to for the following reason:
	In claim 15, line 3, the phrase “and an end the dielectric spacer.” should be changed to – and an end of the dielectric spacer. –
	Appropriate correction is required.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.— The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 13 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
	Claim 13 recites:
	“wherein the source/drain epitaxial layer in contact with the inner spacer has a facet including <100>, <110>, and <001>.”

This is is definite since it is not clearly defined and distinctly pointed out the subject matter which is claimed as the Applicant’s invention.  Does the source/drain epitaxial layer in contact with the inner spacer have all 3 facets including <100>, <110>, and <001>, or does it just have one of these facets?

	13. The semiconductor device of claim 8, wherein the source/drain epitaxial layer in contact with the inner spacer has a facet including <100>, <110>, and <001>.  

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 8, 9, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUH et al. (US 2019/0319028)
	Regarding claim 8, SUH discloses a semiconductor device, comprising: 
	a plurality of semiconductor layers (NSS, see fig. 25B) vertically arranged over a bottom fin structure FA and each having a channel region N1, N2, N3 and a source/drain region 162 (see paras. 0062-0063); 
	a source/drain epitaxial layer 162 wrapping around the source/drain region of each of the plurality of semiconductor layers N1-N3; 
	a gate structure 150 (see paras. 0079-0080) comprising: 
		a gate dielectric layer 145 (see paras. 0074-0075) wrapping around the channel region of each of the plurality of semiconductor layers; and 
		a gate electrode layer 150L disposed on the gate dielectric layer; and 
	an inner spacer 140 disposed in a recess formed between the source/drain epitaxial layer 162 and the gate structure 150 at an end of the channel region.  

	Regarding claim 9, SUH discloses the semiconductor device of claim 8, wherein the inner spacer 140 includes one or more of silicon nitride and silicon oxide, SiON, SiOC, SiCN or SiOCN.  See para. 0048.


	Regarding claim 14, SUH disclsoes the semiconductor device of claim 8, wherein the inner spacer 140 is in direct contact with the source/drain epitaxial layer 162 (at least at shared/common points of layers N1-N3, 140, and airgap AG; see fig. 15E).

Claim Rejections - 35 U.S.C. § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over SUH et al. (US 2019/0319028) 
 	Regarding claim 12, SUH discloses the semiconductor device of claim 8 comprising all claimed limitations, as discussed above, except for wherein each of the plurality of semiconductor layers has a thickness in a range from about 5 nm to about 15 nm and a width in a range from about 5 nm to about 15 nm.  

However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed element, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04).  It would have been obvious that a mere change in size of a component is generally recognized as being within the level of ordinary skill in the art.  
It is to be expected that a change in size, thickness would be an unpatentable modification. 
Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed "critical ranges and the applicant has the burden of proving such criticality. See In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955). 
The instant specification contains no disclosure of either the critical nature of the claimed dimensions/sizes or of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).)  
	The claimed limitation regarding to the thickness/width of the plurality of channels do/does not bear any critical point that would establish patentability, and is/are not sufficient to patentable distinguish over the prior art, therefore being considered as unpatentable limitation(s) because it would have involve only a mere change in size/thickness of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP §2144.04). 
 	
Allowable Subject Matter

11.	Claims 10-11, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor device (in addition to the other limitations in the claim) comprising:
	
	Claims 10-11:
	The semiconductor device of claim 8, wherein the inner spacer has a convex outer surface toward the source/drain epitaxial layer.  

	Claims 15-16:
	The semiconductor device of claim 8, wherein a semiconductor layer made of a different material than the plurality of semiconductor layers is disposed between the source/drain epitaxial layer and an end the dielectric spacer.  


Allowance / Reasons for Allowance

12.	Claims 1-7, and 17-20 are allowed.  
The following are examiner’s statements of reasons for allowance:  
Claims 1-7:
None of the references of record teaches or suggests the claimed semiconductor device (in combination set forth in the claim) comprising:
dielectric spacers, wherein an end of each of the dielectric spacers facing the source/drain epitaxial layer is convex toward the source/drain epitaxial layer.

Claims 17-20:
None of the references of record teaches or suggests the claimed semiconductor device (in combination set forth in the claim) comprising:
dielectric spacers, wherein: 
	an end of each of the dielectric spacers facing the source/drain epitaxial layer is convex toward the source/drain epitaxial layer.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

13.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        June 17, 2022